Title: To Thomas Jefferson from Frances Wright, 26 July 1825
From: Wright, Frances
To: Jefferson, Thomas



Baltimore
July 26th 1825.—
I cd have wished & had intended my dear Sir to see you on the subject upon wch I now write but the indisposition of my sister urged me to place her under the charge of a friend to proceed slowly to Bedford spring on the Alleghany where I must Join her so soon as I have procured some necessary information in this city.You will receive from my paternal friend the prospectus of a plan on wch I feel very anxious for yr opinion. Knowing how deeply the object it refers to has engaged your attention I venture to intrude it upon your valuable time without apology. Since my interesting visit to Monticello my course has lain chiefly within the borders of slavery & when ever, I have issued from them I have carried with me the impression of that one great national evil to wch alone seems to threaten the prosperity as it alone defaces the beauty of this proud citadel of human liberty.—Engrossed by this one object all my enquiries & reflexions have had reference to it. Encouraged by the result of these to consider the evil as not yet desperate I have (I fear you will think presumptuously) ventured to enlist myself among its combatants.—The countenance & support afforded me wl give me yet more courage. Cd I reckon upon yr approbation.—Of the prospectus I send, I have had a small number of copies thrown off privately—It has been drawn up rather hastily, but will I trust give a general view of the plan & object.—I shd observe to you Sir that it is only a general view that has been attempted. Shl the first experiment succeed I am encouraged to hope that very spirited measures will be taken in this state for the adoption of something similar. I understand from the friends of the lamented General Harper that the plan now offered bears much resemblance to a projected establishment of his in wch he was just about to engage before his death.I have hitherto met with encouragement beyond my hopes & I ardently trust, shd you authorise me to do so, that I may before many months communicate to you the commencement of our operations. We now move westward with some frieds interested in the cause;—Mr Rapp (whose name is mentiond in the prospectus—whom we shall see at his settlement near Pittsburg will either accompany us or follow immediately to Tennessee.—An apparently very tempting property is offered (for such an establishment at a very reduced price) in Kentucky on the Tennessee line; shl it suit, much trouble will be spared & the business be started immediately, there being a good house & other improvements on the property.Shl it not satisfy Mr Rapp’s experienced eye we shall probably seek a location South of the Tennessee line on Congress lands. Several philanthropic citizens of the west volunteer their services as schoolmaster farmer &c. When the location is made some leading philanthropists of New York engage to raise privately part of the necessary funds. Shl the promises of Negroes we have recd (30 in families) from S. Carolina, & others from this state be made good the sum of first expenses will be greatly reduced.I send two or three copies of the prospectus, wch shl the plan meet with yr approbation, you wl perhaps convey to the hands of yr philanthropic citizens.Shl any be disposed to supply Negroes to the establishment, the charges of removal will be paid on their arrival at the settlement. It wl be desirable at the commencement that Field Negroes (in families) only shl be admitted. It is hoped that the location will be made & farm opened by next January. No time will be lost in communicating on the subject of those whom it may regard.—Mr Davis, an experienced cotton planter of Mississippi, whose acquaintance we lately made in New York, purposes visiting Monticello & will reply to any enquiries you may wish to make respecting the estimate given in the prospectus.—Will you excuse this intrusion my dear Sir & permit me to present thro’ you my affectionate remembrances to Mrs Randolph & her daughters.—Permit me also to subjoin the assurance of my very highest respect—Frances WrightYou wl oblige me by communicating the plan to Mr George Tucker now I believe in yr college. with my compts—Letters will find me, until the 25th of August, to the care of Mr Rapp Economy, below Pittsburgh Penna.—Afterwards Nashville Post Office Tennessee.As I find General Lafayette does not go immediately to Monticello I send this by post.—